FILED IN
                                                               1ST COURT OF APPEALS
                                                                     HOUSTON. TEXAS

                            Dale: ^JMfjq^MS                      m 1S 2015
                                                              CHRISTOPHER A. PRINE
                                                             CLERK            _____


HARMS douM+y bh+n^l t\e rlc               TTsroi Caused te-Q^-oWi&tk
 dDU ftT DF$PP£A L5                        Lydell Mm J5x)es
Firsf Disfn^f                              to   a   q   <t


301 ^qm/vjijO SlceeJr
Hduto?mj'T^^q5 TOoa-ctok(z>

 D^ar O'ifcWf tlerk o£ ^\e f-Frsf D'&frccl- tourf o£ Appeals;
        XVd d/ready _^J- im My MbfioA Ar rehearing nw s_i
 May io^Di5o                                                   T M                    -
        Pledge dale- Sfc}Mp+hW /d/er tfwd pefurto i-^+o M-^ofMy
  address 5nbWN beJoio,
        X"alSo .re^Ufigt 4-W- yai iWi-Py Me of ^f)e Court's ruliuq
   Oh My uo-koju -tor r^<L&p?Mc7,




                                      ,T?k)K)f£Zte, Colony lY.ISttty
IDis-hrict- dourf of Appeal &(1
         <30l Fqmw/M Staeir
           MAIL RECEIVED